
	

114 HR 3364 IH: America Votes Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3364
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Larsen of Washington (for himself, Mrs. Beatty, Mr. Blumenauer, Mr. Cartwright, Ms. Judy Chu of California, Mr. Clay, Mr. Clyburn, Mr. Cohen, Mr. Cummings, Mr. Danny K. Davis of Illinois, Ms. DelBene, Ms. DeGette, Mr. Ellison, Ms. Hahn, Mr. Heck of Washington, Mr. Himes, Mr. Israel, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Farr, Mr. Sean Patrick Maloney of New York, Ms. Norton, Mr. Richmond, Mr. Smith of Washington, Ms. Tsongas, Mr. Deutch, Mr. Kilmer, Mr. Cicilline, Mr. McDermott, Ms. Esty, Mr. Meeks, Ms. Titus, Mr. Bishop of Georgia, and Mr. Rush) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to permit an individual who is subject to a requirement
			 to present identification as a condition of voting in an election for
			 Federal office to meet such requirement by presenting a sworn written
			 statement attesting to the individual’s identification, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the America Votes Act of 2015. 2.Permitting use of sworn written statement to meet identification requirements for voting (a)Permitting use of statementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:
				
					303A.Permitting use of sworn written statement to meet identification requirements
						(a)Use of statement
 (1)In generalExcept as provided in subsection (c), if a State has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, the State shall permit the individual to meet the requirement—
 (A)in the case of an individual who desires to vote in person, by presenting the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identification and attesting that the individual is registered to vote in the election; or
 (B)in the case of an individual who desires to vote by mail, by submitting with the ballot the statement described in subparagraph (A).
 (2)Providing pre-printed copy of statementA State which is subject to paragraph (1) shall— (A)prepare a pre-printed version of the statement described in paragraph (1)(A) which includes a blank space for an individual to provide a name and signature;
 (B)make copies of the pre-printed version available at polling places for election officials to distribute to individuals who desire to vote in person; and
 (C)include a copy of the pre-printed version with each blank absentee or other ballot transmitted to an individual who desires to vote by mail.
 (b)Requiring use of regular ballotA State may not require an individual who presents or submits a sworn written statement in accordance with subsection (a)(1) to cast a provisional ballot in the election under section 302.
 (c)Exception for First-Time Voters Registering by MailSubsections (a) and (b) do not apply with respect to any individual described in paragraph (1) of section 303(b) who is required to meet the requirements of paragraph (2) of such section..
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A. (c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Permitting use of sworn written statement to meet identification requirements..
			3.Requiring States to include information on use of sworn written statement in voting information
 material posted at polling placesSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended— (1)by striking and at the end of subparagraph (E);
 (2)by striking the period at the end of subparagraph (F) and inserting ; and; and (3)by adding at the end the following new subparagraph:
				
 (G)in the case of a State that has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, information on how an individual may meet such requirement by presenting a sworn written statement in accordance with section 303A..
 4.Effective dateThe amendments made by this Act shall apply with respect to elections occurring on or after the date of the enactment of this Act.
		
